 
Exhibit 10.1


 
AGREEMENT AND PLAN OF REORGANIZATION


AGREEMENT AND PLAN OF MERGER (this "Agreement") is made this 12th day of May
2006, by and between Senticore, Inc., a Delaware corporation; Integrative Health
Technologies, Inc., an Illinois corporation (“IHT”); the persons named on the
signature page hereof, who are the owners of record of all the issued and
outstanding common stock of IHT and who execute and deliver this Agreement (the
"IHT Stockholders"); and Jay Patel, based on the following:


Recitals


WHEREAS, Senticore wishes to acquire all the issued and outstanding stock of IHT
in an exchange for shares of convertible preferred stock of Senticore in a
transaction intended to qualify as a tax-free exchange pursuant to section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.
 
WHEREAS, Senticore, IHT and the IHT Stockholders intend to enter into a
transaction pursuant to which the holders of the outstanding shares of common
stock of Senticore and the IHT Stockholders will together become shareholders in
Senticore, and they intend that all shareholders shall be provided with an
equity participation in Senticore which is the equivalent of the dollar value of
their equity interests on the date of closing. The calculation of such dollar
value excludes any compensation to them for dilution resulting from the
transaction. No additional compensation or additional common shares of Senticore
shall be provided to any board members, officers or any group of shareholders of
Senticore pursuant to the contemplated transactions, other than calculated value
of their shares at closing.


WHEREAS, in furtherance thereof, the respective Boards of Directors of Senticore
and IHT, as well as the IHT Stockholders, have approved the exchange, upon the
terms and subject to the conditions set forth in this Agreement, pursuant to
which all of the 78,188,548 shares of common stock, $.0001 par value, of IHT
(the "IHT Common Stock") issued and outstanding prior to the exchange, will be
exchanged in the aggregate for 20,000,000 shares of convertible preferred stock,
$.001 par value, of Senticore, each share having the right to convert into 400
shares of common stock, $.001 par value, of Senticore ("Senticore Common
Stock"), and the right to vote on an as converted basis with each share of
Senticore Common Stock (the “Convertible Preferred Stock”) to be issued by
Senticore to the IHT Stockholders.


WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on
whether the transaction qualifies for tax free treatment.


Agreement


Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived herefrom, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
EXCHANGE OF STOCK


1.01 Exchange of Shares. On the terms and subject to the conditions set forth in
this Agreement, on the Closing Date (as defined in Section 1.05 hereof), the IHT
Stockholders shall assign, transfer, and deliver to Senticore, free and clear of
all liens, pledges, encumbrances, charges, restrictions, or claims of any kind,
nature, or description, all of the issued and outstanding 78,188,548 shares of
IHT Common Stock (the "IHT Shares") held by the IHT Stockholders, which shares
shall represent all of the issued and outstanding shares of IHT Common Stock,
and Senticore agrees to acquire such shares on such date by issuing and
delivering in exchange therefore to the IHT Stockholders on a pro rata basis an
aggregate of 20,000,000 restricted shares of Convertible Preferred Stock of
Senticore. Between the date of signing of this Agreement and Closing Date, a
Certificate of Designation setting forth the terms and conditions of the
Convertible Preferred Stock shall be authorized by the Board of Directors of
Senticore, in the form set forth as Exhibit A hereto, and shall be filed with
the Secretary of State of the State of Delaware. All shares of Convertible
Preferred Stock to be issued and delivered pursuant to this Agreement shall be
appropriately adjusted to take into account any stock split, stock dividend,
reverse stock split, recapitalization, or similar change in the Senticore Common
Stock which may occur between the date of the execution of this Agreement and
the Closing Date.


1.02 Delivery of Certificates by the IHT Stockholders. The transfer of the IHT
Shares by the IHT Stockholders shall be effected by the delivery to Senticore at
the Closing (as set forth in Section 1.05 hereof) of certificates representing
the transferred shares endorsed in blank or accompanied by stock powers executed
in blank, with all signatures medallion guaranteed and with all necessary
transfer taxes and other revenue stamps affixed and acquired at the IHT
Stockholders’ expense.


1.03 Operation as Wholly-Owned Subsidiary. After giving effect to the
transaction contemplated hereby, Senticore will own all the issued and
outstanding shares of IHT and IHT will be a wholly-owned subsidiary of Senticore
operating under the name “Integrative Health Technologies, Inc.”, an Illinois
corporation.


1.04 Further Assurances. At the Closing and from time to time thereafter, the
IHT Stockholders shall execute such additional instruments and take such other
action as Senticore may reasonably request, without undue cost to the IHT
Stockholders in order to more effectively sell, transfer, and assign clear title
and ownership in the IHT Shares to Senticore.


1.05 Closing and Parties. The Closing contemplated hereby shall be held at a
mutually agreed upon time and place on or before May 19, 2006, or on another
date to be agreed to in writing by the parties (the "Closing Date'). The
Agreement may be closed at any time following approval by a majority of the
holders of Senticore Common Stock and the IHT Stockholders, if such approval is
necessary under applicable law. The Closing may be accomplished by wire, express
mail, overnight courier, conference telephone call or as otherwise agreed to by
the respective parties or their duly authorized representatives.
 
 
2

--------------------------------------------------------------------------------

 


1.06 Closing Events.



(a)  
Senticore Deliveries. Subject to fulfillment or waiver of the conditions set
forth in Article IV, Senticore shall deliver to IHT at Closing all the
following:




(i)  
A certificate of good standing from the Department of the Secretary of the State
of Delaware, issued as of a date within ten days prior to the Closing Date,
certifying that Senticore is in good standing as a corporation in the State of
Delaware;

(ii)  
Incumbency and specimen signature certificates dated the Closing Date with
respect to the officers of Senticore executing this Agreement and any other
document delivered pursuant hereto on behalf of Senticore;

(iii)  
Copies of the resolutions/consents of Senticore’s board of directors and
shareholder minutes or consents authorizing the execution and performance of
this Agreement and the contemplated transactions, certified by the secretary or
an assistant secretary of Senticore as of the Closing Date;

(iv)  
The certificate contemplated by Section 4.02, duly executed by the chief
executive officer of Senticore;

(v)  
The certificate contemplated by Section 4.03, dated the Closing Date, signed by
the chief executive officer of Senticore;

(vi)  
Certificates for 20,000,000 shares of Convertible Preferred Stock in the name of
the IHT Stockholders pro rata, as listed in Exhibit B; and

(vii)  
In addition to the above deliveries, Senticore shall take all steps and actions
as Senticore and the IHT Stockholders may reasonably request or as may otherwise
be reasonably necessary to consummate the transactions contemplated hereby.




(b)  
IHT Deliveries. Subject to fulfillment or waiver of the conditions set forth in
Article V, IHT and/or the IHT Stockholders shall deliver to Senticore at Closing
all the following:

 

(i)  
A certificate of good standing from the Department State of Illinois, issued as
of a date within ten days prior to the Closing Date certifying that IHT is in
good standing as a corporation in the State of Illinois, attached hereto as
Exhibit C;

(ii)  
Incumbency and specimen signature certificates dated the Closing Date with
respect to the officers of IHT executing this Agreement and any other document
delivered pursuant hereto on behalf of IHT;

(iii)  
Copies of resolutions/consents of the board of directors of IHT authorizing the
execution and performance of this Agreement and the contemplated transactions,
certified by the secretary or an assistant secretary of IHT as of the Closing
Date;

(iv)  
The certificate contemplated by Section 5.01, executed by the chief operating
officer of IHT; and

(v)  
The certificate contemplated by Section 5.02, dated the Closing Date, signed by
the chief operating officer of IHT. In addition to the above deliveries, IHT
shall take all steps and actions as Senticore may reasonably request or as may
otherwise be reasonably necessary to consummate the transactions contemplated
hereby.



1.07 Director and Officer Resignations.


At Closing, the current Board of Directors of Senticore shall appoint such
director nominees as may be designated by IHT to fill vacancies on the Board of
Directors of Senticore, and, thereafter, the current directors of Senticore
shall resign. In addition, at closing all officers of Senticore shall tender
their resignations to the Board of Directors, and new officers of Senticore
shall be appointed by the newly appointed Board of Directors of Senticore. All
such director and officer resignations shall be in compliance with the
Securities Exchange Act of 1934, as amended, and pursuant to a Schedule 14F-1
filing if the same shall be deemed to be necessary.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF SENTICORE, ETC.


As an inducement to, and to obtain the reliance of IHT, Senticore and Jay Patel,
jointly and severally, represent, promise and warrant as follows:


2.01 Organization.
Senticore is, and will be at Closing, a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and has
the corporate power and is and will be duly authorized, qualified, franchised,
and licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there are no
other jurisdictions in which it is not so qualified in which the character and
location of the assets owned by it or the nature of the material business
transacted by it requires qualification, except where failure to do so would not
have a material adverse effect on its business, operations, properties, assets
or condition. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of Senticore’s Articles of
Incorporation or Bylaws, or other agreement to which it is a party or by which
it is bound.


2.02 Approval of Agreement.
Senticore has full power, authority, and legal right and has taken, or will
take, all action required by law, its Articles of Incorporation,
Bylaws, and otherwise to execute and deliver this Agreement and to consummate
the transactions herein contemplated. The board of directors of Senticore has
authorized and approved the execution, delivery, and performance of this
Agreement. Senticore shareholders will not have dissenters rights with respect
to any of the transactions contemplated herein.


2.03 Capitalization.
The authorized capitalization of Senticore consists of 200,000,000 shares of
common stock, $0.001 par value, of which 181,145,154 shares are issued and
outstanding prior to issuance of shares as set forth in Article I of this
Agreement. There are 20,000,000 authorized shares of preferred stock, $.001 par
value, and no shares of preferred stock are issued and outstanding, except for
the 20,000,000 shares of Convertible Preferred Stock which are to be issued
pursuant to Article I of this Agreement. There are, and at the Closing, there
will be no outstanding subscriptions, options, warrants, convertible securities,
calls, rights, commitments or agreements calling for or requiring issuance or
transfer, sale or other disposition of any shares of capital stock of the
Company or calling for or requiring the issuance of any securities or rights
convertible into or exchangeable (including on a contingent basis) for shares of
capital stock. All of the outstanding shares of Senticore are duly authorized,
validly issued, fully paid and non-assessable and not issued in violation of the
preemptive or other right of any person. There are no dividends due, to be paid
or in arrears with respect to any of the capital stock of Company.
 
 
4

--------------------------------------------------------------------------------

 


2.04 Financial Statements.
(i) Included in Schedule 2.04 are the audited balance sheet of Senticore as of
December 31, 2005, and the related statements of operations, stockholders'
equity (deficit), and cash flows for the fiscal year ended December 31, 2005,
including the notes thereto (collectively the “Financial Statements”) and the
accompanying auditor’s report and representations by the Chief Financial Officer
of Senticore to the effect that such financial statements contain all
adjustments (all of which are normal recurring adjustments) necessary to present
fairly the results of operations and financial position for the periods and as
of the dates indicated.


(ii) The financial statements of Senticore delivered pursuant to Section 2.04(i)
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements. The Senticore financial statements present fairly,
in all material respects, as of the closing date, the financial position of
Senticore. Senticore will not have, as of the Closing Date, any liabilities,
obligations or claims against it (absolute or contingent) in excess of $5,000,
and all assets reflected therein present fairly the assets of Senticore in
accordance with generally accepted accounting principles.


(iii) Senticore has filed or will file as the Closing Date its tax returns
required to be filed for its two most recent fiscal years and will pay all taxes
due thereon. All such returns and reports are accurate and correct in all
material respects. Senticore has no liabilities with respect to the payment of
any federal, state, county, local, or other taxes (including any deficiencies,
interest, or penalties) accrued for or applicable to the period ended on the
closing date and all such dates and years and periods prior thereto and for
which Senticore may at said date have been liable in its own right or as
transferee of the assets of, or as successor to, any other corporation or
entity, except for taxes accrued but not yet due and payable, and to the best
knowledge of Senticore, no deficiency assessment or proposed adjustment of any
such tax return is pending, proposed or contemplated. None of such income tax
returns has been examined or is currently being examined by the Internal Revenue
Service and no deficiency assessment or proposed adjustment of any such return
is pending, proposed or contemplated. Senticore has not made any election
pursuant to the provisions of any applicable tax laws (other than elections that
relate solely to methods of accounting, depreciation, or amortization) that
would have a material adverse affect on Senticore, its financial condition, its
business as presently conducted or proposed to be conducted, or any of its
respective properties or material assets. There are no outstanding agreements or
waivers extending the statutory period of limitation applicable to any tax
return of Senticore.


2.05 Information.
The information concerning Senticore set forth in this Agreement is complete and
accurate in all respects and does not contain any untrue statement of a fact or
omit to state a fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. Senticore shall cause
the schedules delivered by it pursuant hereto and the instruments delivered to
IHT hereunder to be updated after the date hereof up to and including the
Closing Date.
 
 
5

--------------------------------------------------------------------------------

 


2.06 Absence of Certain Changes or Events. Except as set forth in this Agreement
or the schedules hereto, since the date of the most recent Senticore balance
sheet described in Section 2.04 and included in the information referred to in
Section 2.06:


(a) There has not been: (i) any adverse change in the business, operations,
properties, level of inventory, assets, or condition of Senticore; or (ii) any
damage, destruction, or loss to Senticore (whether or not covered by insurance)
adversely affecting the business, operations, properties, assets, or conditions
of Senticore;


(b) Senticore has not: (i) amended its Articles of Incorporation or Bylaws; (ii)
declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its capital stock; (iii) waived any rights of value which in the aggregate are
extraordinary or material considering the business of Senticore; (iv) made any
material change in its method of management, operation, or accounting; (v)
entered into any other material transactions; (vi) made any accrual or
arrangement for or payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee; (vii)
increased the rate of compensation payable or to become payable by it to any of
its officers or directors or any of its employees whose monthly compensation
exceeds $1,000; or (viii) made any increase in any profit-sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with its officers, directors, or
employees;


(c) Senticore has not: (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities
incurred in the ordinary course of business; (iii) paid any material obligation
or liability (absolute or contingent) other than current liabilities reflected
in or shown on the most recent Senticore balance sheet and current liabilities
incurred since that date in the ordinary course of business; (iv) sold or
transferred, or agreed to sell or transfer, any of its material assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than $5,000 or
canceled, or agreed to cancel, any debts or claims (except debts and claims
which in the aggregate are of a value of less than $5,000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of Senticore ; or (vi) issued, delivered, or agreed to issue or
deliver any stock, bonds, or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock); and


(d) Senticore has not become subject to any law, order, investigation, inquiry,
grievance or regulation which materially and adversely affects, or in the future
would be reasonably expected to adversely affect, the business, operations,
properties, assets, or condition of Senticore.
 
2.07 Litigation and Proceedings.
There are no material actions, suits, claims, or administrative or other
proceedings pending, asserted or unasserted, threatened by or against Senticore
or adversely affecting Senticore or its properties, at law or in equity, before
any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
Senticore is not in default of any judgment, order, writ, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.
 
 
6

--------------------------------------------------------------------------------

 


2.08 Compliance With Laws.
Senticore and its officers and directors have complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, including
federal and state securities laws. Senticore and its officers, directors and
beneficial owners are not under investigation by any federal, state, county or
local authorities, including the Commission. Senticore and its officers,
directors and beneficial owners have not received notification from any federal,
state, county, or local authorities, including the Commission, that it or any of
its officers or directors will be the subject of a legal action or that the
Commission’s Division of Enforcement will be recommending to the Commission that
a Federal District Court or Commission administrative action or any other action
be filed or taken against Senticore and its officers, directors and beneficial
owners.


2.09 Securities and Exchange Commission Compliance of Senticore. Senticore has a
class of securities registered pursuant to Section 12 of the Securities Exchange
Act of 1934, as amended (“Exchange Act”) and has complied in all respects with
Rule 14(a) and 14(c) of the Exchange Act, and with Sections 13 and 15(d) of the
Exchange Act, and Senticore, its management and beneficial owners have complied
in all respects with Sections 13(d) and 16(a) of the Exchange Act.


2.10 Material Contract Defaults.
Senticore is not in default under the terms of any outstanding contract,
agreement, lease, or other commitment, and there is no event of default or other
event which, with notice or lapse of time or both, would constitute a default in
any respect under any such contract, agreement, lease, or other commitment.


2.11 No Conflict With Other Instruments.
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which Senticore is a party or to which any of its properties or operations are
subject.


2.12 Subsidiary.
Senticore does not and has never owned, beneficially or of record, any equity
securities in any other entity. Senticore does not have a predecessor as that
term is defined under generally accepted accounting principles or Regulation S-X
promulgated by the Securities and Exchange Commission.


2.13 Senticore Schedules and Documents.
Senticore will deliver to IHT the following schedules and documents within ten
days prior to the date of closing, which are collectively referred to as the
"Senticore Schedules" and which consist of the following separate schedules
dated as of the date of execution of this Agreement, all certified by a duly
authorized officer of Senticore as complete, true, and accurate:
 
 
7

--------------------------------------------------------------------------------

 


(a) A schedule including copies of the Articles of Incorporation and Bylaws of
Senticore in effect as of the date of this Agreement;


(b) A schedule containing copies of resolutions adopted by the board of
directors of Senticore approving this Agreement and the transactions herein
contemplated;


(c) A schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of Senticore
since the most recent Senticore balance sheet, required to be provided pursuant
to Section 2.04 hereof;


(d)  A schedule setting forth the financial statements required pursuant to
Section 2.04(a) hereof;


(e)  A schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the Senticore Schedules by
Sections 2.01 through 2.12; and


(f) Legal opinions in a form acceptable to IHT that Senticore has complied with
applicable securities laws pertaining to this Agreement.


Senticore shall cause the Senticore Schedules and the instruments delivered to
IHT hereunder to be updated after the date hereof up to and including a
specified date not more than three business days prior to the Closing Date. Such
updated Senticore Schedules, certified in the same manner as the original
Senticore Schedules, shall be delivered prior to and as a condition precedent to
the obligation of IHT to close.


2.14 Quotation on the OTC Bulletin Board. Senticore’s Common Stock is quoted on
the OTC Bulletin Board under the symbol “SNIO” and Senticore will retain such
quotation on the OTC Bulletin Board until the Closing of the transactions
contemplated herein.


2.15 Delivery of Shareholder List. Upon execution of this agreement, Senticore
shall deliver a certified shareholder list from its transfer agent setting forth
the name of each Senticore shareholder, the number of shares held by each, dated
as of a date within five days of closing and whether such shares held are
restricted securities. In connection therewith, Senticore represents that none
of its shareholders are nominees for any other person.



2.16     
Liabilities, Indebtedness, etc.

As of the date of this Agreement, Senticore shall not have any liabilities or
indebtedness as such terms are defined by Generally Accepted Accounting
Principles except for those set forth on the audited balance sheet contained in
its Annual Report on Form 10-KSB for the fiscal year ended December 31, 2005.


2.17 Business Development Company Status
On February 11, 2005, Senticore made a legally valid and effective election
under Section 54 of the Investment Company Act of 1940, as amended, to be
governed by section 55 to section 65 of the Investment Company Act of 1940, as
amended, as a Business Development Company, by filing a Form N-54A with the
Commission. Such election is in full force and effect, and Senticore is entitled
to all of the benefits of and subject to all of the obligations imposed on a
Business Development Company since the date of its election, and Senticore is in
compliance in all material respects with the laws, rules and regulations
applicable to Business Development Companies.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE III
REPRESENTATIONS, COVENANTS, WARRANTIES OF IHT, ETC.
 
As an inducement to, and to obtain the reliance of Senticore, IHT and the IHT
Stockholders, jointly and severally, represent and warrant as follows:


3.01 Organization.
IHT is, and will be on the Closing Date, a corporation duly organized, validly
existing, and in good standing under the laws of the State of Illinois, and has
the corporate power and is and will be duly authorized, qualified, franchised,
and licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there are no
other jurisdictions in which it is not so qualified in which the character and
location of the assets owned by it or the nature of the material business
transacted by it requires qualification, except where failure to do so would not
have a material adverse effect on its business, operations, properties, assets
or condition of IHT. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of IHT’s
Articles of Incorporation or Bylaws, or other material agreement to which it is
a party or by which it is bound.


3.02 Approval of Agreement.
IHT has full power, authority, and legal right and has taken, or will take, all
action required by law, its Articles of Incorporation, Bylaws, or otherwise to
execute and deliver this Agreement and to consummate the transactions herein
contemplated. The board of directors of IHT has authorized and approved the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby, subject to the approval of the IHT Stockholders and
compliance with state and federal corporate and securities laws.


3.03 Capitalization.
The issued and outstanding shares of common stock of IHT consist of 78,188,548
shares held by the shareholders listed on the signature page hereof. All issued
and outstanding shares of IHT are validly issued, fully paid, and nonassessable
and not issued in violation of the preemptive or other right of any person.
There are no dividends or other amounts due or payable with respect to any of
the shares of capital stock of IHT.


3.04 Financial Statements.
(a) Included in Schedule 3.04 are the unaudited balance sheets of IHT as of
December 31, 2005 and the related statements of operations, cash flows, and
stockholders' equity for the period from inception to December 31, 2005
including the notes thereto and representations by the Chief Operating Officer
of IHT to the effect that such financial statements contain all adjustments (all
of which are normal recurring adjustments) necessary to present fairly the
results of operations and financial position for the periods and as of the dates
indicated.


(b) The unaudited financial statements delivered pursuant to Section 3.04(a)
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, and are attached hereto as
Exhibit D. The financial statements of IHT present fairly, as of their
respective dates, the financial position of IHT. IHT did not have, as of the
date of any such balance sheets, except as and to the extent reflected or
reserved against therein, any liabilities or obligations (absolute or
contingent) which should be reflected in any financial statements or the notes
thereto prepared in accordance with generally accepted accounting principles,
and all assets reflected therein present fairly the assets of IHT, in accordance
with generally accepted accounting principles. The statements of revenue and
expenses and cash flows present fairly the financial position and result of
operations of IHT as of their respective dates and for the respective periods
covered thereby.
 
 
9

--------------------------------------------------------------------------------

 


3.05 Outstanding Warrants and Options.
IHT has no issued warrants or options, calls, or commitments of any nature
relating to the authorized and unissued IHT common stock, except as previously
disclosed in writing to Senticore.


3.06 Information.
The information concerning IHT set forth in this Agreement and in the schedules
delivered by IHT pursuant hereto is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. IHT shall cause the
schedules delivered by IHT pursuant to this Agreement to Senticore to be updated
after the date hereof up to and including the Closing Date.


3.07 Absence of Certain Changes or Events.
Except as set forth in this Agreement, since the date of the most recent IHT
balance sheet described in Section 3.04 and included in the information referred
to in Section 3.06:


(a) There has not been: (i) any material adverse change in the business,
operations, properties, level of inventory, assets, or condition of IHT; or (ii)
any damage, destruction, or loss to IHT materially and adversely affecting the
business, operations, properties, assets, or conditions of IHT;


(b) IHT has not: (i) amended its Articles of Incorporation or Bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary and material
considering the business of IHT; (iv) made any material change in its method of
accounting; (v) entered into any other material transactions other than those
contemplated by this Agreement; (vi) made any material accrual or material
arrangement for or payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee; or
(vii) made any material increase in any profit-sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement made to, for, or with their officers, directors, or
employees;


(c) IHT has not (i) granted or agreed to grant any options, warrants, or other
rights for its stocks, bonds, or other corporate securities calling for the
issuance thereof, except as previously disclosed in writing to Senticore; (ii)
borrowed or agreed to borrow any funds or incurred, or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business; (iii) paid any material obligation
or liability (absolute or contingent) other than current liabilities reflected
in or shown on the most recent IHT balance sheet and current liabilities
incurred since that date in the ordinary course of business; (iv) sold or
transferred, or agreed to sell or transfer, any of its material assets,
properties, or rights, or agreed to cancel any material debts or claims; (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of IHT; or (vi) issued, delivered, or agreed to issue
or deliver any stock, bonds, or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock); and
 
 
10

--------------------------------------------------------------------------------

 


(d) To the best knowledge of IHT, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of IHT.


3.08 Litigation and Proceedings.
There are no material actions, suits, or proceedings pending or, to the
knowledge of IHT, threatened by or against IHT or adversely affecting IHT, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind. IHT
does not have any knowledge of any default on its part with respect to any
judgment, order, writ, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.


3.09 Material Contract Defaults.
IHT is not in default in any material respect under the terms of any outstanding
contract, agreement, lease, or other commitment which is material to the
business, operations, properties, assets, or condition of IHT, and there is no
event of default or other event which, with notice or lapse of time or both,
would constitute a default in any material respect under any such contract,
agreement, lease, or other commitment in respect of which IHT has not taken
adequate steps to prevent such a default from occurring.


3.10 No Conflict With Other Instruments.
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement, or instrument to
which IHT is a party or to which any of its properties or operations are
subject.


3.11 Governmental Authorizations.
IHT has all licenses, franchises, permits, and other governmental authorizations
that are legally required to enable it to conduct its business in all material
respects as conducted on the date of this Agreement. Except for compliance with
federal and state law, as hereinafter provided, no authorization, approval,
consent, or order of, or registration, declaration, or filing with, any court or
other governmental body is required in connection with the execution and
delivery by IHT of this Agreement and the consummation by IHT of the
transactions contemplated hereby.


3.12 Compliance With Laws and Regulations.
IHT has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof having jurisdiction over
IHT, except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets, or condition of IHT or
except to the extent that noncompliance would not result in the occurrence of
any material liability for IHT. To the best knowledge of IHT, the consummation
of this transaction will comply with all applicable statutes and regulations,
subject to the preparation and filing of any forms required by state and federal
security laws.
 
 
11

--------------------------------------------------------------------------------

 


3.14 Subsidiaries.
IHT does not own beneficially or of record equity securities in any subsidiary
that has not been previously disclosed to Senticore.


3.15 IHT Schedules.
IHT has delivered to Senticore the following schedules, which are collectively
referred to as the "IHT Schedules" and which consist of the following separate
schedules dated as of the date of execution of this Agreement, all certified by
the Chief Executive Officer of IHT as complete, true, and accurate:


(a)  A schedule including copies of the Articles of Incorporation and Bylaws of
IHT and all amendments thereto in effect as of the date of this Agreement;


(b) A schedule containing copies of resolutions adopted by the board of
directors of IHT approving this Agreement and the transactions herein
contemplated as referred to in Section 3.02;


(c) A schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of IHT since the
most recent IHT balance sheet, required to be provided pursuant to Section 3.04
hereof;


(d)  A schedule setting forth the financial statements required pursuant to
Section 3.04 (a) hereof; and


(e)  A schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the IHT Schedules by Sections
3.01 through 3.14.




ARTICLE IV
CONDITIONS PRECEDENT TO OBLIGATIONS OF IHT


The obligations of IHT under this Agreement are subject to the satisfaction or
waiver, at or before the Closing Date, of the following conditions:


4.01 Accuracy of Representations.
The representations and warranties made by Senticore in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date, and Senticore shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Senticore prior to or at the Closing. IHT shall be furnished with certificates,
signed by duly authorized officers of Senticore and dated the Closing Date, to
the foregoing effect.


4.02 Officer's Certificates.
IHT shall have been furnished with certificates dated the Closing Date and
signed by the duly authorized Chief Executive Officer of Senticore to the effect
that to such officer's best knowledge no litigation, proceeding, investigation,
or inquiry is pending or, to the best knowledge of Senticore threatened, which
might result in an action to enjoin or prevent the consummation of the
transactions contemplated by this Agreement. Furthermore, based on certificates
of good standing, representations of government agencies, and Senticore’s own
documents and information, the certificate shall represent, to the best
knowledge of the officer, that:
 
 
12

--------------------------------------------------------------------------------

 


(a) This Agreement has been duly approved by Senticore’s board of directors and
has been duly executed and delivered in the name and on behalf of Senticore by
its duly authorized officers pursuant to, and in compliance with, authority
granted by the board of directors of Senticore pursuant to a majority consent;


(b) There have been no adverse changes in Senticore up to and including the date
of the certificate;


(c)  All conditions required by this Agreement have been met, satisfied, or
performed by Senticore;


(d)  All authorizations, consents, approvals, registrations, reports, schedules
and/or filings with any governmental body including the Securities and Exchange
Commission, agency, or court have been obtained or will be obtained by Senticore
and all of the documents obtained by Senticore are in full force and effect or,
if not required to have been obtained, will be in full force and effect by such
time as may be required; and


(e) There is no claim action, suit, proceeding, inquiry, or investigation at law
or in equity by any public board or body pending or threatened against
Senticore, wherein an unfavorable decision, ruling, or finding could have an
adverse effect on the financial condition of Senticore, the operation of
Senticore, or the merger contemplated herein, or any agreement or instrument by
which Senticore is bound or in any way contests the existence of Senticore.


4.03 No Material Adverse Change.
Prior to the Closing Date, there shall not have occurred any adverse change in
the financial condition, business, or operations of Senticore, nor shall any
event have occurred which, with the lapse of time or the giving of notice, may
cause or create any adverse change in the financial condition, business, or
operations of Senticore.


4.04 Good Standing.
IHT shall have received a certificate of good standing from the appropriate
authority, dated as of the date within five days prior to the Closing Date,
certifying that Senticore is in good standing as a corporation in the State of
Delaware.


4.05 Other Items.
IHT shall have received from Senticore such other documents, legal opinions,
certificates, or instruments relating to the transactions contemplated hereby as
IHT may request.


4.06 Completion of Due Diligence Investigation.
IHT shall have completed its due diligence investigation of Senticore and its
subsidiaries, and such investigation shall be satisfactory to IHT in all
respects.



4.07  
Amendment of the Health and Medical Research Center and Nutmeg Agreements.

The Health and Medical Research Center and The Nutmeg Group, LLC shall have
amended their subscription agreements with respect to common stock of IHT or its
successor, and such amendments shall be satisfactory in all respects to IHT


4.08 Agreement with respect to Debt of Senticore to Nutmeg Group
IHT and The Nutmeg Group, LLC shall have entered into an agreement with respect
to the indebtedness of Senticore to Nutmeg or its affiliates, which agreement
shall be satisfactory in all respects to IHT.
 
 
13

--------------------------------------------------------------------------------

 


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF SENTICORE


The obligations of Senticore under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


5.01 Accuracy of Representations.
The representations and warranties made by IHT and the IHT Stockholders in this
Agreement were true when made and shall be true at the Closing Date with the
same force and affect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this Agreement),
and IHT shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by IHT prior to or
at the Closing. Senticore shall be furnished with a certificate, signed by a
duly authorized officer of IHT and dated the Closing Date, to the foregoing
effect.


5.02 Officer's Certificates.
Senticore shall have been furnished with certificates dated the Closing Date and
signed by the duly authorized Chief Operating Officer of IHT to the effect that
no litigation, proceeding, investigation, or inquiry is pending or, to the best
knowledge of IHT, threatened, which might result in an action to enjoin or
prevent the consummation of the transactions contemplated by this Agreement.
Furthermore, based on certificates of good standing, representations of
government agencies and IHT’s own documents, the certificate shall represent, to
the best knowledge of the officer, that:


(a) This agreement has been duly approved by IHT’s board of directors and
stockholders and has been duly executed and delivered in the name and on behalf
of IHT by its duly authorized officers pursuant to, and in compliance with,
authority granted by the board of directors of IHT pursuant to a unanimous
consent of its board of directors and a majority vote of its stockholders;


(b) Except as provided or permitted herein, there have been no material adverse
changes in IHT up to and including the date of the certificate;


(c)  All material conditions required by this Agreement have been met,
satisfied, or performed by IHT;


(d) All authorizations, consents, approvals, registrations, and/or filings with
any governmental body, agency, or court required in connection with the
execution and delivery of the documents by IHT have been obtained and are in
full force and effect or, if not required to have been obtained will be in full
force and effect by such time as may be required; and


(e) There is no material action, suit, proceeding, inquiry, or investigation at
law or in equity by any public board or body pending or threatened against IHT,
wherein an unfavorable decision, ruling, or finding would have a material
adverse affect on the financial condition of IHT, the operation of IHT, or the
merger contemplated herein, or any material agreement or instrument by which IHT
is bound or would in any way contest the existence of IHT.
 
5.03 No Material Adverse Change.
Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of IHT, nor shall any
event have occurred which, with the lapse of time or the giving of notice, may
cause or create any material adverse change in the financial condition,
business, or operations of IHT.
 
 
14

--------------------------------------------------------------------------------

 



5.04.    
Completion of Due Diligence Investigation.

Senticore shall have completed its due diligence investigation of IHT and its
subsidiaries, and such investigation shall be satisfactory to Senticore in all
material respects.


5.05 Good Standing.
Senticore shall have received a certificate of good standing (or its local
equivalent) from the appropriate authority, dated as of a date within five days
prior to the Closing Date, certifying that IHT is in good standing as an
Illinois corporation.


5.06 Release of Patel and Associates from Indebtedness.
The Nutmeg Group, LLC shall have executed and delivered to Jay Patel and his
associates a release and cancellation of that certain guaranty of indebtedness
owed by Senticore, Inc. to Nutmeg in the approximate principal amount of
$1,000,000.


5.07 Other Items.
Senticore shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Senticore may
reasonably request.


ARTICLE VI
SPECIAL COVENANTS


6.01 Activities of Senticore and IHT
(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the respective schedules to be delivered by Senticore and IHT
pursuant hereto or as permitted or contemplated by this Agreement, Senticore and
IHT will each:
(i) Carry on its business in substantially the same manner as it has heretofore;
(ii) Maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;
(iii) Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;
(iv) Use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationships with its
material suppliers and customers;


(v) Duly and timely file for all taxable periods ending on or prior to the
Closing Date all tax returns required to be filed by or on behalf of such entity
or for which such entity may be held responsible and shall pay, or cause to pay,
all taxes required to be shown as due and payable on such returns, as well as
all installments of tax due and payable during the period commencing on the date
of this Agreement and ending on the Closing Date; and


(vi) Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.
 
 
15

--------------------------------------------------------------------------------

 


(b) From and after the date of this Agreement and except as provided herein
until the Closing Date, Senticore and IHT will each not:
(i) Make any change in its Articles of Incorporation or Bylaws;
(ii) Enter into or amend any material contract, agreement, or other instrument
of any of the types described in such party's schedules, except that a party may
enter into or amend any contract, agreement, or other instrument in the ordinary
course of business; and
(iii) Enter into any agreement for the sale of Senticore securities or a merger
or sale of substantially all of the assets of Senticore without the prior
written approval of IHT.


6.02 Access to Properties and Records.
Until the Closing Date, IHT and Senticore will afford to the other party's
officers and authorized representatives and attorneys full access to the
properties, books, and records of the other party in order that each party may
have full opportunity to make such reasonable investigation as it shall desire
to make of the affairs of IHT or Senticore and will furnish the other party with
such additional financial and other information as to the business and
properties of
IHT or Senticore as each party shall from time to time reasonably request.


6.03 Indemnification by IHT and the IHT Stockholders.
(a) IHT will indemnify and hold harmless Senticore and its directors and
officers, and each person, if any, who controls Senticore within the meaning of
the Securities Act from and against any and all losses, claims, damages,
expenses, liabilities, or other actions to which any of them may become subject
under applicable law (including the Securities Act and the Securities Exchange
Act) and will reimburse them for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any claims or actions,
whether or not resulting in liability, insofar as such losses, claims, damages,
expenses, liabilities, or actions arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any of the
representations, covenants and warranties set forth herein; or (ii) the breach
of any covenant or agreement set forth herein. The indemnity set forth herein
shall survive the consummation of the transactions herein for a period of one
year.


(b) The IHT Stockholders will indemnify and hold harmless Senticore, Senticore’s
directors and officers, and each person, if any, who controls Senticore within
the meaning of the Securities Act from and against any and all losses, claims,
damages, expenses, liabilities, or other actions to which any of them may become
subject under applicable law (including the Securities Act and the Securities
Exchange Act) and will reimburse them for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any claims or
actions, whether or not resulting in liability, insofar as such losses, claims,
damages, expenses, liabilities, or actions arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
any of the representations, covenants and warranties set forth herein; or (ii)
the breach of any covenant or agreement set forth herein. The indemnity set
forth herein shall survive the consummation of the transactions herein for a
period of one year.



6.04  
Indemnification by Senticore.

Senticore and Jay Patel will indemnify and hold harmless IHT, the IHT
Stockholders, IHT’s directors and officers, and each person, if any, who
controls IHT within the meaning of the Securities Act from and against any and
all losses, claims, damages, expenses, liabilities, or actions to which any of
them may become subject under applicable law (including the Securities Act and
the Securities Exchange Act) and will reimburse them for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any claims or actions, whether or not resulting in liability, insofar
as such losses, claims, damages, expenses, liabilities, or actions arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact contained in any of the representations, covenants and warranties
set forth herein; or (ii) the breach of any covenant or agreement set forth
herein. The indemnity set forth herein shall survive the consummation of the
transactions herein for a period of one year.
 
 
16

--------------------------------------------------------------------------------

 


6.05 The Issuance of Senticore Stock.
Senticore and IHT understand and agree that the consummation of this Agreement,
including the issuance of the Convertible Preferred Stock to the IHT
Stockholders as contemplated hereby, constitutes the offer and sale of
securities under the Securities Act and applicable state statutes. Senticore and
IHT agree that such transactions shall be consummated in reliance on exemptions
from the registration requirements of such statutes that depend, among other
items, on the circumstances under which such securities are acquired.


(a) In order to provide documentation for reliance upon exemptions from the
registration requirements for such transactions, the signing of this Agreement
and the delivery of appropriate separate representations shall constitute the
Parties acceptance of, and concurrence in, the following representations and
warranties:
(i) The IHT Stockholders have received and read the Agreement and understand the
risks related to the consummation of the transactions herein contemplated;
(ii) IHT Stockholders have such knowledge and experience in business and
financial matters that they are capable of evaluating Senticore’s business;
(iii) The IHT Stockholders have been provided with copies of all materials and
information requested by them or their representatives, including any
information requested to verify any information furnished (to the extent such
information is available or can be obtained without unreasonable effort or
expense), and the Parties have been provided the opportunity for direct
communication regarding the transactions contemplated hereby;
(iv) All information which the IHT Stockholders have provided to Senticore or
its representatives concerning their suitability and intent to hold Convertible
Preferred Stock in Senticore following the transactions contemplated hereby is
complete, accurate, and correct;
(v) The IHT Stockholders understand that the Convertible Preferred Stock has not
been registered under the Securities Act, but is being acquired by reason of
specific exemptions under the Securities Act as well as under certain state
statutes for transactions not involving any public offering; and
(vi) The IHT Stockholders acknowledge that the shares of Convertible Preferred
Stock or the common stock into which they are convertible must be held and may
not be sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The certificates representing the shares shall bear
the following restrictive legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.


(b) In connection with the transaction contemplated by this Agreement, Senticore
shall file, with its counsel, such notices, applications, reports, or other
instruments as may be deemed necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
states where the IHT Stockholders reside unless an exemption requiring no filing
is available in such jurisdictions, all to the extent and in the manner as may
be deemed by such Parties to be appropriate.


(c) In order to more fully document reliance on the exemptions as provided
herein, Senticore shall execute and deliver to IHT, at or prior to the Closing,
such further letters of representation, acknowledgment, suitability, or the like
as the IHT Stockholders and their respective counsel may request in connection
with the transactions contemplated herein, including but not limited to reliance
on exemptions from registration under applicable securities laws.
 
 
17

--------------------------------------------------------------------------------

 


(d) (i)The IHT Stockholders acknowledge that neither the Securities and Exchange
Commission nor the securities commission of any state or other federal agency
has made any determination as to the merits of acquiring Convertible Preferred
Stock and that this transaction involves certain risks;
(ii) The IHT Stockholders have read this Agreement and understand the risks
related to the consummation of the transactions herein contemplated;
(iii) The IHT Stockholders and their representatives have such knowledge and
experience in business and financial matters that they are capable of evaluating
the merits of an investment in the Convertible Preferred Stock;
(iv) The IHT Stockholders and their representatives have been provided with
copies of all materials and information requested by them or their
representatives, including any information requested to verify any information
furnished (to the extent such information is available or can be obtained
without unreasonable effort or expense), and the Parties have been provided the
opportunity for direct communication regarding the transactions contemplated
hereby;
(v) All information which the IHT Stockholders have provided to Senticore
concerning their suitability and the transactions contemplated hereby is
complete, accurate, and correct;
(vi) The IHT Stockholders understand and acknowledge that the shares of
Senticore to be acquired have not been registered under the Securities Act of
1933 and are being offered and sold in reliance upon exemptions from
registration.
(vii) In the event that there are more offerees who will receive Senticore
Convertible Preferred Stock in the merger than the approximately 35 offerees who
will rely on an exemption from registration under Section 4(2) of the Securities
Act, such additional offerees intend to rely on an exemption from registration
under Section 4(6) under the Securities Act. Accordingly, such additional
offerees represent and warrant that they are “accredited investors” within the
meaning of Rule 501(a) of Regulation D under the Securities Act. Subscription
agreements containing representations and warranties sufficient to enable
Senticore to rely, in good faith, on Section 4(2), and, in the alternative, on
Section 4(6) of the Securities Act in connection with this offering and merger
shall be executed and delivered to Senticore at closing.


6.06 Securities Filings.
Senticore shall be responsible for the preparation and filing of all Securities
Act and Exchange Act filings that may result from the transactions contemplated
in this Agreement.


6.07 Sales of Securities under Rule 144, If Applicable.
(a) Senticore will use its best efforts to at all times satisfy the current
public information requirements of Rule 144 promulgated under the Securities
Act.


(b) Upon being informed in writing by any person holding restricted common stock
of Senticore as of the date of this Agreement that such person intends to sell
any shares under Rule 144 promulgated under the Securities Act (including any
Rule adopted in substitution or replacement thereof), Senticore will certify in
writing to such person that it is in compliance with the Rule 144 current public
information requirement to enable such person to sell such person's restricted
stock under Rule 144, and as may be applicable under the circumstances.
 
(c) If any certificate representing any such restricted stock is presented to
Senticore’s transfer agent for registration or transfer in connection with any
sales theretofore made under Rule 144, provided such certificate is duly
endorsed for transfer by the appropriate person(s) or accompanied by a separate
stock power duly executed by the appropriate person(s) in each case with
reasonable assurances that such endorsements are genuine and effective, and is
accompanied by an opinion of counsel satisfactory to Senticore and its counsel
that such transfer has complied with the requirements of Rule 144, as
the case may be, Senticore will promptly instruct its transfer agent to allow
such transfer and to issue one or more new certificates representing such shares
to the transferee and, if appropriate under the provisions of Rule 144, as the
case may be, free of any stop transfer order or restrictive legend.


(d) The shareholders of Senticore as of the date of this Agreement, as well as
those receiving Senticore Convertible Preferred Stock pursuant to this
Agreement, are intended third-party beneficiaries of this Section 6.07.
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE VII
MISCELLANEOUS


7.01 Brokers.
No broker’s or finder’s fee will be paid in connection with the transaction
contemplated by this Agreement.


7.02 No Representation Regarding Tax Treatment.
No representation or warranty is being made by any party to any other party
regarding the treatment of this transaction for federal or state income
taxation. Each party has relied exclusively on its own legal, accounting, and
other tax adviser regarding the treatment of this transaction for federal and
state income taxes and on no representation, warranty, or assurance from any
other party or such other party's legal, accounting, or other adviser.


7.03 Governing Law.
This Agreement shall be governed by, enforced and construed under and in
accordance with the laws of the State of Delaware without giving effect to
principles of conflicts of law thereunder. All controversies, disputes or claims
arising out of or relating to this Agreement shall be resolved by binding
arbitration. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. Each
arbitrator shall possess such experience in, and knowledge of, the subject area
of the controversy or claim so as to qualify as an “expert” with respect to such
subject matter. The prevailing party shall be entitled to receive its reasonable
attorney’s fees and all costs relating to the arbitration. Any award rendered by
arbitration shall be final and binding on the Parties, and judgment thereon may
be entered in any court of competent jurisdiction.


7.04 Notices.
Any notices or other communications required or permitted hereunder shall be
sufficiently given if personally delivered, if sent by facsimile or telecopy
transmission or other electronic communication confirmed by registered or
certified mail, postage prepaid, or if sent
by prepaid overnight courier addressed as follows:


If to Senticore, to:


 
2410 Hollywood Blvd.
Hollywood, Florida 33020
Attn: Carl Gessner, President


If to IHT, to:


4940 Broadway, Suite 201
San Antonio, Texas 78209
Attn: Gilbert R. Kaats, Chief Executive Officer
 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices, hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered or sent by facsimile or
telecopy transmission or other electronic communication, or one day after the
date so sent by overnight courier.
 
 
19

--------------------------------------------------------------------------------

 


7.05 Attorney's Fees.
In the event that any party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
breaching party or parties shall reimburse the non-breaching party or parties
for all costs, including reasonable attorneys' fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.


7.06 Schedules; Knowledge.
Whenever, in any section of this Agreement, reference is made to information set
forth in the schedules provided by Senticore or IHT, such reference is to
information specifically set forth in such schedules and clearly marked to
identify the section of this Agreement to which the information relates.
Whenever any representation is made to the "knowledge" of any party, it shall be
deemed to be a representation that no officer or director of such party, after
reasonable investigation, has any knowledge of such matters.


7.07 Entire Agreement.
This Agreement represents the entire agreement between the Parties relating to
the subject matter hereof. All previous agreements between the Parties, whether
written or oral, have been merged into this Agreement. This Agreement alone
fully and completely expresses the agreement of the Parties relating to the
subject matter hereof. There are no other courses of dealing, understandings,
agreements, representations, or warranties, written or oral, except as set forth
herein.


7.08 Survival, Termination.
The representations, warranties, and covenants of the respective Parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated for a period of one year from the Closing Date, unless otherwise
provided herein.


7.09 Counterparts.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument.


7.10 Amendment or Waiver.
Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and such
remedies may be enforced concurrently, and no waiver by any party of the
performance of any obligation by the other shall be construed as a waiver of the
same or any other default then, theretofore, or thereafter occurring or
existing. At any time prior to the Closing Date, this Agreement may be amended
by a writing signed by all Parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance thereof may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.
 
 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.
 

SENTICORE, INC.     Integrative Health Technologies, Inc.         /s/ Carl
Gessner     /s/ Gilbert R. Kaats

--------------------------------------------------------------------------------

Carl Gessner
President
   

--------------------------------------------------------------------------------

Gilbert R. Kaats
Chief Executive Officer


 


JAY PATEL




/s/ Jay Patel
(In His Individual Capacity)




IHT Stockholders:
[signatures appear on counterparts]




___________________________






___________________________




 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A
CERTIFICATE OF DESIGNATION OF THE RIGHTS
AND PREFERENCES OF THE SERIES A
CONVERTIBLE PREFERRED STOCK OF SENTICORE, INC.


WE, Carl Gessner and Jay Patel, being the President and Secretary, and the Chief
Executive Officer, respectively of Senticore, Inc., a corporation organized and
existing under the laws of the state of Delaware (the “Corporation”), DO HEREBY
CERTIFY that, pursuant to the authority conferred on the Board of Directors by
the Certificate of Incorporation and Section 151(g) of the Delaware General
Corporation Law (the “DGCL”), the Board of Directors, by unanimous written
consent on May 11, 2006, adopted the following resolution providing for the
creation of the Corporation’s Series A Convertible Preferred Stock.


WHEREAS, the Articles of Incorporation, as amended, provide that the Corporation
has authorized Two Hundred Million (200,000,000) shares of $.001 par value
common stock (“Common Stock”) and Twenty Million (20,000,000) shares of $.001
par value preferred stock (“Preferred Stock”). The Articles of Incorporation of
the Corporation, as amended, further provide that the Preferred Stock may be
issued in classes and series with such voting powers, full or limited, or no
voting powers, and such designations, preferences and relative, participating,
optional or other special rights, and qualifications, limitations or
restrictions thereof, as shall be stated and expressed in the resolution or
resolutions providing for the issue of such stock adopted by the Board of
Directors, without any action by shareholders; and


WHEREAS, that pursuant to the authority vested in the Board of Directors of this
Corporation by its Articles of Incorporation and by Section 151(g) of the DGCL,
a series of preferred stock of the Corporation was created out of the Preferred
Stock (the “Series A Convertible Preferred Stock”), by unanimous written consent
of the Board of Directors on May 11, 2006, to consist of Twenty Million shares
of which the preferences and relative other rights, and the qualifications,
limitations or restrictions thereof (in addition to those set forth in the
Corporation’s Articles of Incorporation), were established, as follows.


NOW THEREFORE BE IT:


RESOLVED, that the powers, preferences and rights granted to the Series A
Convertible Preferred Stock or the holders thereof are as follows:



1.  
Designation and Rank The series of Preferred Stock shall be designated the
“Series A Convertible Preferred Stock” (“Series A Preferred”) and shall consist
of 20,000,000 shares. The Series A Preferred and any other series of Preferred
Stock authorized by the Board of Directors of this Corporation are hereinafter
referred to as “Preferred Stock.” The Series A Preferred shall be senior to the
common stock and all other shares of Preferred Stock that may be later
authorized.




2.  
Non-Participating as to Dividends, Etc. The holders of the Series A Preferred
shall not be entitled to receive Common Stock dividends or other distributions
when, as, and if the same may be declared by the directors of the Corporation
with respect to the Common Stock.

 
 
22

--------------------------------------------------------------------------------

 
 

3.  
Conversion into Common Stock.




(a)       
Right to Convert. Each share of Series A Preferred shall be convertible, at the
option of the holder thereof, so long as there are sufficient authorized shares
of common stock for conversion, any time after the date of issuance ( the
“Conversion Date”) into four hundred (400) shares of fully paid and
nonassessable shares of Common Stock (the “Conversion Ratio”).



(b)
Mechanics of Conversion. Before any holder shall be entitled to convert, he
shall surrender the certificate or certificates representing Series A Preferred
to be converted, duly endorsed or accompanied by proper instruments of transfer,
at the office of the Corporation or of any transfer agent, and shall give
written notice to the Corporation at such office that he elects to convert the
same. The Corporation shall, as soon as practicable thereafter, issue a
certificate of certificates for the number of shares of Common Stock to which
the holder shall be entitled. The Corporation shall, as soon as practicable
after delivery of suck certificates, or such agreement and indemnification in
the case of a lost, stolen or destroyed certificate, issue and deliver to such
holder of Series A Preferred a certificate or certificates for the number of
shares of Common Stock to which such holder is entitled as aforesaid and a check
payable as the result of a conversion into fractional shares of Common Stock.
Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such surrender of the shares of Series A Preferred to
be converted.



(c)  Adjustments to Conversion Ratio.



 
(1)
Merger or Reorganization. In case of any consolidation or merger of the
Corporation as a result of which holders of Common Stock become entitled to
receive other stock or securities or property, or in case of any conveyance of
all or substantially all of the assets of the Corporation to another
corporation, the Corporation shall mail to each holder of Series A Preferred at
least thirty (30) days prior to the consummation of such event a notice thereof,
and each such holder shall have the option to either (i) convert such holder’s
shares of Series A Preferred into shares of Common Stock pursuant to this
Section 3 and thereafter receive the number of shares of stock or other
securities or property to which a holder of the number of shares of common stock
of the Corporation deliverable upon conversion of such Series A Preferred would
have been entitled upon such consolidation, merger or conveyance, or (ii)
exercise such holder’s rights pursuant to section 4(a).



Unless otherwise set forth by the board of Directors, the conversion Ratio shall
not be affected by a stock dividend or subdivision (stock split) on the Common
Stock of the Corporation, or a stock combination (reverse stock split) or stock
consolidation by reclassification of the Common Stock. However, once the Series
A Preferred has been converted to Common Stock, it shall be subject to all
corporate actions that affect or modify the common stock.


(d)
No Impairment. The Corporation will not, by amendment of its Articles of
Incorporation, amend this Certificate of Designation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, but will at all times in good faith assist in the
carrying out of all provisions of this Section 3 and in the taking of all such
action as may be necessary or appropriate in order to protect the Conversion
Rights of the holders of the Series A Preferred against impairment.

 
 
23

--------------------------------------------------------------------------------

 
 
(e)
Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Ratio of the Series A preferred pursuant to this
Section 3, the Corporation at its expense shall promptly compute such adjustment
or readjustment in accordance with the terms hereof and furnish to each holder
of Series A Preferred a certificate setting forth the adjustment or readjustment
and the calculation on which such adjustment or readjustment is based. The
Corporation shall, upon the written request at any time of any holder of Series
A Preferred, furnish or cause to be furnished to such holder a like certificate
setting forth (i) such adjustments and readjustments, (ii) the Conversion Ratio
for the Series A Preferred at the time in effect and (iii) the number of shares
of Common Stock and the amount, if any, of other property which at the time
would be received upon the conversion of the Series A Preferred.



(f)
Notices of Record Date. In the event of any taking by the Corporation of a
record to of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend ( other
than a cash dividend which is the same as the cash dividends paid in the
previous quarter) or other distribution, the Corporation shall mail to each
holder of Series A Preferred at least ten (10) days prior to the date specified
herein, a notice specifying the date on which any such record is to be taken for
the purpose of such dividend or distribution.



(g)
Common Stock Reserved. The Corporation shall use its best efforts to take such
action as may be necessary to reserve and keep available out of its authorized
but unissued Common Stock such number of shares of Common Stock as shall from
time to time be sufficient to effect conversion of the Series A Preferred.



4.
Voting Rights. Except as otherwise required by law, the holders of Series A
Preferred and the holders of Common Stock shall be entitled to notice of any
stockholders’ meeting and to vote as a single class upon any matter submitted to
the stockholders for a vote as follows: (i) the holders of each share of Series
A Preferred shall have one vote for each full share of Common Stock into which a
share of such series would be convertible on the record date for the vote, or if
no such record date is established, at the date such vote is taken or any
written consent of stockholders is solicited ; and (ii) the holders of Common
Stock shall have one vote per share of Common Stock held as of such date.



5.
Covenants.



(a)
In addition to any other rights provided by law, the Corporation shall not,
without first obtaining the affirmative vote or written consent of the holders
of a majority of the outstanding shares of Series A Preferred, do any of the
following:




 
(1)
take any action which would either alter, change or affect the rights,
preferences, privileges or restrictions of the Series A Preferred or increase
the number of shares of such series authorized hereby or designate any other
series of Preferred Stock;

 
                        (2)        increase the size of any equity incentive
plan(s) or arrangements;


(3)        make fundamental changes to the business of the Corporation;
 
 
24

--------------------------------------------------------------------------------

 



 
(4)
make any changes to the terms of the Series A Preferred or to the Corporation’s
Articles of Incorporation or Bylaws, including by designation of any stock;




 
(5)
create any new class of shares having preferences over or being on a parity with
the Series A Preferred as to dividends or assets, unless the purpose of creation
of such class is, and the proceeds to be derived from the sale and issuance
thereof are to be used for, the retirement all of Series A Preferred then
outstanding;



(6) accrue any indebtedness in excess of $10,000,000;


(7) make any change in the size or number of authorized directors;


(8) repurchase any of the Corporation’s Common Stock



 
(9)
sell, convey or otherwise dispose of, or create or incur any mortgage, lien,
charge or encumbrance on or security interest in or pledge of, or sell and
leaseback, all or substantially all of the property or business of the
Corporation or more than 50% of the Stock of the Corporation;




 
(10)
make any repurchase of stock or options or warrants to purchase stock of the
Corporation; or



(11)  make any sale of additional Preferred Stock.


6. Reissuance. No Share or shares of Series A Preferred acquired by the
Corporation by reason of conversion or otherwise shall be reissued as Series A
Preferred, and all such shares thereafter shall be returned to the status of
undesignated and unissued shares of Preferred Stock of the Corporation.


7. Directors. The holders of Series A Preferred and Common Stock voting together
as a class shall be entitled to elect the directors compromising the Board of
Directors (and to fill any vacancies with respect thereto).
 
 
25

--------------------------------------------------------------------------------

 
 
    The undersigned being the President and Secretary of the Corporation hereby
declare under penalty of perjury that the forgoing is a true and correct copy of
the Certificate of Designation of the Rights and Preferences of the Series A
Convertible Preferred Stock of Senticore, Inc., which was unanimously adopted by
the Board of Directors of the Corporation and unanimously adopted by the holders
of the Series A Preferred Stock as required by subsection Section 151(g) of the
DGCL on May 11, 2006. The above instrument is our act and the act of the
Corporation, and the facts stated therein are true.


SENTICORE, INC. 
 
By: ____________________  
                                                            Name: Jay Patel
                                                            Chief Executive
Officer
 
                                                            ATTEST:
 
                                                            By:
____________________
                                                            Name: Carl Gessner
                                                            Title: President and
Secretary
 


STATE OF FLORIDA          )
                                            ) ss.
COUNTY OF BROWARD  )




On this ___ day of May, 2006, personally appeared before me Jay Patel and Carl
Gessner, know to me to the Chief Executive Officer, and the President and
Secretary, respectively, of Senticore, Inc., a Delaware corporation, and
acknowledged they executed the above Certificate of Designation of the Rights
and Preferences of the Series A Convertible Preferred Stock of Senticore, Inc.






______________________________ [Notary Seal]
NOTARY PUBLIC




 
26

--------------------------------------------------------------------------------

 
 